Title: Jonathan Williams, Jr., to the American Commissioners, 24 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes July 24. 1777.
I have bought the Duc de Chartres for 70,000 l.t. payable at 4, 5 and 6 months but I was obliged to Submit to a Conditional Sale that if before the day of my purchase she should be ready sold in Paris the bargain is Void but if Accounts of Such a previous purchase do not Arrive by next Tuesday the bargain with me to be good and as the time betwen this and Tuesday does not admit of information to be given and an answer received I am moraly certain of not being Jockied and shall have the Ship unless she is realy previously sold which they assure me they do not think will be the Case. I consented to these terms because every day is precious and betwen this and Tuesday I can make the necessary arrangments for heaving her down which unavoidably will take two or three days. As to the price I think you have not a bad bargain. The Ship is in every Respect such a one I could wish for and I think will be an Acquisition to our Navy. As you were particular that every paper should be French from the Begining I have not 
appeard in the transaction and shall give my Bills to Mr. Peltier who will remit them to Mr. Montieu and so draw on him in return in the same manner as I did for the Dolphins Expences. I have Chosen Mr. Peltier for this operation as I think I can do it with a better cover than with any one else at present and as he has the Shipping of the Bales it would be employing two Houses for the same operation if I had employed any other. I have agreed to allow him but half of a Commission upon fitting this Ship. The french cover to our proceedings will therefore cost you only 1 per Cent. Capt. Nicholson is very desirous to take his own Crew on board this Ship and with 30. or 40 more which he thinks he could assemble to go out as an American. I shall go on as I have began all French and you will determine as you think proper with regaurd to Capt. Nicholsons proposals. I shall not however engage any french Commander nor french Officer as it will not be necessary to have any till the Ship is ready to take in. The most disagreable part of employing french Officers is the Extraordinary Gratifications they require. Please to limit me in this or at least say how much you think reasonable. All the Captains who have hitherto gone have had 6000 l.t. I imagine they will now ask rather more than less, and if it is to remain in the Country that is if she does not return french I suppose they will ask double. I have Just received Letters from L’orient which informs me that a Prise is brought in there which was taken by the Genl. Mifflin Capt. William Day or Dee in the Irish Channel on the 10th Instt. She has made 3 prises in all which are forwarded to Different ports in France. The Present one is a norway ship loaded with 403 doz. Comon planks 74. others of different Sizes and about 30 barrells of Whale Oil. I have a Letter from Capt. Johnson at Morlaix which advises the safe arrival of this privateer at Brest where he says he meets with assistance even from the Kings Yard. The Commissary at L’Orient is extreemly troublesome about the above prise on Account of an order from the Minister ordering all prises to leave the Port in 24 Hours. Mr. Gorlade has endeavour to make her appear not as a prise but as a Ship from Boston. He however is forbid to unload her till new orders from the Minister. I therefore mention these Circumstances thinking your previous knowlige of the matter may tend to facilitate the procuring a favourable order. The Genl. Mifflin is owned by Messrs. Ph. Moore & Co. She left Boston the 24th may in Consort of two frigates of Force who were bound on a Secret Cruise. I have the honor to be &c.
J W
To The Corns at Paris
